Appellee had a tenant named E.G. Cotton, who sold to appellant six bales of cotton upon which appellee had a landlord's lien for rent. Appellee caused a distress warrant to be *Page 398 
issued and the cotton seized thereunder, and appellant filed a claimant's affidavit and bond for the trial of the right of property. The latter proceeding was regularly docketed and came on for trial, resulting in a judgment in favor of appellee Magee, from which judgment Sanger has appealed.
We have considered all the points presented in the briefs, and find no error. The judgment rendered in the original suit of Magee v. Cotton, the tenant, not being attacked in this case on account of fraud or collusion, was conclusive as to the amount of Cotton's indebtedness to Magee for rents and advances. Livingston v. Wright, 68 Tex. 706; Ross v. Lewyn, 5 Texas Civ. App. 600[5 Tex. Civ. App. 600]; Lehman v. Stone, 4 Willson's Civ. Cas., 122; Cornwell v. Hartzell, 4 Willson's Civ. Cas., 73.
It was not shown that in purchasing the cotton here involved, appellant was influenced by the fact that appellee had permitted the tenant to make other sales of cotton in another market and to other purchasers. Hence we hold that appellee had not waived his lien and was not estopped from asserting it.
The judgment is affirmed.
Affirmed.